Citation Nr: 0118325	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  90-41 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for lacunar infarct.

3.  Entitlement to service connection for major depressive 
reaction with psychotic features.

4.  Entitlement to an increased rating for migraines with 
depressive neurosis, currently evaluated as 30 percent 
disabling.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In April 2001, the veteran's motion to advance the 
case on the docket was granted by the Board.

In April 2001, the veteran submitted documentation relating 
to school attendance by a dependent child.  The record does 
not reflect that action was taken with regard to this 
documentation; the matter is referred to the RO for action as 
appropriate.

The issues of entitlement to service connection for major 
depressive reaction with psychotic features, entitlement to 
an increased rating for migraines with depressive neuroses 
and entitlement to TDIU benefits are the subject of the 
Remand section of this decision, set forth below.



FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.

2.  Hypertension was not present during service or within one 
year thereafter; the post-service manifestation of this 
disability is not shown to be related to the veteran's 
service.

3.  Hypertension is not shown to be etiologically or causally 
related to the veteran's service-connected migraines with 
depressive neurosis.

4.  A lacunar infarct was not present during service or 
within one year thereafter; the post-service manifestation of 
this disability is not shown to be related to the veteran's 
service.

5.  A lacunar infarct is not shown to be etiologically or 
causally related to the veteran's service-connected migraines 
with depressive neurosis.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by wartime 
service, nor can it be presumed to have been incurred during 
such service, nor is it shown to be proximately due to or the 
result of the veteran's service-connected migraines with 
depressive neurosis.  38 U.S.C.A. § 1101, 1110, 1111, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310(a) (2000).

2.  Lacunar infarct was not incurred in or aggravated by 
wartime service, nor can it be presumed to have been incurred 
during such service, nor is it shown to be 

proximately due to or the result of the veteran's service-
connected migraines with depressive neurosis.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There is no issue as to substantial completeness of the 
application with regard to the veteran's claims for service 
connection for hypertension and a lacunar infarct.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  VA has secured all VA and private medical records 
that the veteran has indicated are pertinent to these claims, 
and VA has satisfied its duty with respect to such records 
and with receipt of sufficient information to proceed.  While 
there may be current medical records that are not associated 
with the veteran's claims folder at this time, there is no 
indication that any such records would be relevant in 
determining the cause or date of onset of the lacunar infarct 
or hypertension.  In addition, the veteran has not indicated 
that any other records that would be pertinent to these 
claims are available but have not been procured.  VA's duty 
to assist the claimant in this regard, accordingly, has been 
satisfied.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and (c)).  The veteran was 
also accorded VA examinations in August 2000 that 
specifically addressed the questions that must be resolved by 
VA.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)(2)).

The veteran contends, essentially, that he currently has 
hypertension and a lacunar infarct that are related to his 
active service, and for which service connection accordingly 
should be awarded.  After a review of the evidence, however, 
the Board finds that his contentions with regard to these 
disabilities are not supported by the record, and that these 
claims fail.

The report of the veteran's service entrance medical 
examination, dated in March 1968, shows that he was 
clinically evaluated as normal as to his neurologic, heart, 
and vascular systems.  The report shows that his blood 
pressure was recorded as 132/89.  A September 1969 medical 
record, compiled pursuant to treatment for pharyngitis, 
references "'high blood pressure'" but indicates that blood 
pressure was recorded at that time as 118/78.  The report of 
the separate medical examination, dated in February 1972, 
again shows that his neurologic, heart, and vascular systems 
were clinically evaluated as normal, and does not indicate 
that either hypertension or a lacunar infarct were manifested 
during service.  The report does show that complaints of 
dizziness were deemed to refer to headaches, rather than a 
lacunar infarct.  It must be noted that service connection 
has been established for migraine headaches; see 38 C.F.R. 
§ 4.14 (2000).  The report also shows that the veteran had a 
history of high blood pressure in 1965, existing prior to 
service.

In brief, the medical evidence does not demonstrate the 
presence of a lacunar infarct during the veteran's active 
service.  In addition, while the medical evidence references 
the presence of high blood pressure, and a history thereof 
that predated the veteran's period of service, it must be 
noted that the medical record is in fact devoid of any 
clinical findings indicating the presence of hypertension 
prior to or during the veteran's service.  The Board 
therefore finds that the presumption that the veteran was in 
sound condition when entering service unless noted on 
entrance, has not been rebutted by what is anecdotal, and not 
medical, evidence.  38 C.F.R. § 3.304(b) (2000).  
Nonetheless, it must be emphasized that the service medical 
records do not show the presence of either high blood 
pressure or hypertension, either by means of medical 
treatment or by examination.

Likewise, the medical evidence does not demonstrate the 
presence of hypertension or a lacunar infarct within one year 
after the veteran's separation from service.  With regard to 
the veteran's hypertension, the medical evidence first 
demonstrates the manifestation of this disability in May 
1988; a private treatment record dated in that month includes 
the notation "[follow up] hypertension."  Medical records 
dated in March 1987 and April 1987 reflect diastolic pressure 
readings of 98 and 100.  These records, however, are dated 
almost 15 years following the veteran's separation from 
service.  While the report of a May 1996 VA examination shows 
that the veteran claimed that hypertension had been diagnosed 
"since about 1972," it must be emphasized that this assertion 
is not supported by medical evidence.  A similar conclusion 
must be reached with regard to the information apparently 
presented by the veteran at the time of an August 2000 VA 
examination , wherein he indicated a 30-year history of 
hypertension since a cerebrovascular accident in 1970.  The 
medical evidence, and in particular his service medical 
records, do not reflect the presence of either a 
cerebrovascular accident or hypertension in 1970, or at any 
time during service; it must be reiterated that the report of 
his separation medical examination shows that his heart and 
vascular system were clinically evaluated as normal, and that 
this report does not indicate any inservice history of 
hypertension.  The Board finds that the medical evidence 
first demonstrates a diagnosis of hypertension on or about 
1988, and does not indicate that hypertension had been 
manifested prior to that date, or that its presence at that 
time was related to the veteran's active service.  See 
38 C.F.R. § 3.303(d) (2000).  

With regard to the veteran's claim for service connection for 
a lacunar infarct, the medical evidence first demonstrates 
the presence of that disability in March 1990, when a CT scan 
revealed what was considered a suspicious small aneurysm of 
the left basilar artery.  The report of a November 1990 MRI 
indicates an impression of old lacunar infarct of the left 
corona radiata.  While other medical records indicate that 
examination of the veteran's brain was normal, and give rise 
to the question of whether a lacunar infarct was, in fact, 
manifested, the records that do indicate the presence of a 
lacunar infarct are dated many years following the veteran's 
separation from service, and do not indicate that this 
disability had been manifested prior to 1990, or that its 
presence at that time was related to the veteran's active 
service.  See 38 C.F.R. § 3.303(d) (2000).  

In the course of prosecuting his case, the veteran has also 
claimed that hypertension and lacunar infarct are proximately 
due to, or the result of, his service-connected 
migraine headaches with depressive features, such that 
service connection on a secondary basis could be assigned.  
See 38 C.F.R. § 3.310(a) (2000).  In a statement dated in 
August 2000, a private physician indicated as follows:

I understand that [the veteran] has been 
granted military service disability, 
secondary to [cerebrovascular accident] 
and mental stress, incurred during an 
earthquake in Alaska while on active 
military duty.  In my opinion, [the 
veteran's] migraine syndrome and 
subsequent psychiatric illness stem from 
this injury.  In turn, his migraine 
headaches perpetuate and exacerbate his 
psychiatric illness with even further 
debilitation.  [The veteran's] migraine 
syndrome, psychiatric illness and social 
dysfunction is secondary to mental 
injuries suffered while serving in the US 
military.  I feel[] his depression, 
anxiety, and migraine syndrome is 
directly related to his United States 
government recognized service connected 
illness, psychiatric and organic.

It must be noted that service connection has not been 
established for any cerebrovascular accident; to the 
contrary, the veteran's only service-connected disability is 
his migraines with depressive neurosis with depressive 
neurosis.  Nonetheless, even if this statement is to be cited 
as a basis for alleging that his hypertension and lacunar 
infarct are somehow related to his service, and in particular 
as secondary to his service-connected migraines with 
depressive neurosis, it must nonetheless be balanced against 
medical evidence to the contrary.  In particular, the report 
of an August 2000 VA examination, which was conducted in part 
to ascertain whether there was any etiological or causal 
relationship between the veteran's service-connected migraine 
headaches and the disabilities for which service connection 
was sought, specifically indicates that there is no such 
relationship.  It indicates diagnoses to include no evidence 
of neurologic deficit, and that if the veteran ever had a 
stroke, "it was secondary to his hypertension and not 
secondary to a migraine headache."  It also indicates 
diagnoses to include hypertension that is not secondary to 
migraine headaches, but rather essential hypertension without 
any known etiology.  Further, there is no evidence that the 
service connected disability is aggravating the hypertension 
or lacunar infarct; thus secondary service via aggravation is 
not supported by any probative evidence.

In brief, the preponderance of the evidence clearly weigh 
against the claims for service connection for hypertension 
and lacunar infarct and, accordingly, must be denied.


ORDER

Service connection for hypertension is denied. 

Service connection for lacunar infarct is denied.


REMAND

The veteran is also seeking service connection for major 
depressive reaction with psychotic features, an increased 
rating for service-connected migraines with depressive 
neurosis, and TDIU benefits.  After a review of the record, 
the Board finds that additional development must be 
undertaken with regard to his claims for service connection 
for major depressive reaction with psychotic features, and 
for increased compensation for his migraines with depressive 
neurosis.  Concomitantly, appellate consideration of his 
claim for TDIU benefits, which is dependent upon the 
resolution of his claim for increased compensation, must be 
deferred pending completion of the actions requested herein, 
and further review by the RO of that latter claim.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case, with regard to the veteran's claims for 
service connection for major depressive reaction with 
psychotic features, and for an increased rating for migraine 
headaches with depressive neurosis, is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, the Board notes, 
with regard to the question of service connection for major 
depressive reaction with psychotic features, that service 
connection has already been established for depressive 
neurosis, which is deemed, for rating purposes, to be part of 
the veteran's service-connected migraines.  The Board is of 
the opinion that additional development, in the form of a VA 
examination, is necessary in order to determine whether major 
depressive reaction with psychotic features is separate and 
distinct from depressive neurosis, is proximately due to or 
the result of the migraines with depressive neurosis, or is 
part and parcel thereof.  

The Board also notes that the criteria by which migraines are 
evaluated for rating purposes require identification of the 
frequency of migraine attacks, the nature and severity 
thereof, and, with specific regard to the veteran's request 
for a rating greater than 30 percent, whether migraines are 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2000).  Any medical records 
that may have been compiled since 1992 that pertain to 
treatment that may have been accorded the veteran for his 
migraines have not been made available.  The Board is of the 
opinion that such records would be probative, as would the 
report of a current VA examination that specifically 
addresses the criteria for an increased rating, to include 
whether the veteran's migraines result in severe economic 
inadaptability.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his service-
connected migraines and/or psychiatric 
disability since 1991.

2.  Upon receipt of all such names and 
addresses, along with duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded him since 1991 for migraines 
and/or psychiatric disability.

3.  Following receipt of any and all such 
records, the veteran should be accorded a 
VA examination, in order to ascertain the 
nature and severity of his service-
connected migraines with depressive 
neurosis.  All tests indicated are to be 
accomplished at this time, and all 
findings, and the reasons therefor, 
should be set forth in a clear, logical, 
and legible manner on the examination 
report.  The examiner should in 
particular be requested to indicate the 
frequency of the veteran's migraine 
attacks, and the nature thereof; he 
should be specifically requested to 
indicate whether the veteran's migraines 

can be characterized as "very frequent, 
completely prostrating, and prolonged, 
and productive of severe economic 
inadaptability."  The veteran's claims 
folder is to be furnished to the 
examiner, for his or her review and 
referral, prior to this examination.  The 
examiner is to indicate on the 
examination report that he or she has 
reviewed the claims folder.

4.  The veteran should also be accorded a 
VA psychiatric examination, in order to 
ascertain the nature of any psychiatric 
disability present.  The examiner should 
render an opinion as to whether it is at 
least as likely as not that major 
depressive reaction is a maturation of 
the depressive neurosis already service 
connected or is otherwise proximately due 
to or the result of depressive neurosis.  
If no direct relationship exists, the 
examiner should indicate his opinion as 
to whether it is at least as likely as 
not that the service connected migraines 
with depressive neurosis is causing the 
major depressive reaction to increase in 
severity.  All tests indicated should be 
accomplished at this time, and all 
findings, and the reasons therefor, are 
to be set forth in a clear, logical, and 
legible manner on the examination report.  
The veteran's claims folder must be 
furnished to the examiner, for his or her 
review prior to this examination.  The 
examiner is to indicate on the 
examination report that he or she has 
reviewed the claims folder.

5.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, 

Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  The RO should then readjudicate these 
claims, along with the veteran's claim for 
TDIU benefits.  If any or all of the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

The veteran need take no action until he is so informed. The 
purposes of this Remand are to obtain additional evidence and 
to address due process concerns.  No inferences as to the 
ultimate disposition of these claims should be made.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 



